DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2020 was filed before the mailing date of the first non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for a system for extracting an organic compound from a natural source, the system comprising: (a) a computer processor operational to control the system; (b) a storage vessel configured to store an extraction gas, the storage vessel comprising a storage vessel outlet, wherein the storage vessel is in electrical communication with the computer processor; (c) a valve in electrical communication with the computer processor, the valve comprising a valve inlet and a valve outlet, wherein the valve inlet connects to the storage vessel outlet; (d) a dynamic extraction vessel in electrical communication with the computer processor, the dynamic extraction vessel comprising: (i) a pressure vessel; (ii) an extraction chamber concentrically contained within the pressure vessel; (iii) a perforated drum configured to rotate about a principal axis of the perforated drum, wherein the perforated drum is 
Bohm (US 2,370,614) discloses an apparatus for extracting oils, fats, wax and the like from solid materials containing such soluble substances, by means of liquid solvents or vapors thereof.  (pp. 1, left col. ln 1 4).  When the vessel is in its position of rest as represented in Figs. 1 to 3, it may be partly filled through the opening 5 with the material to be subjected to extraction" Afterwards a suitable amount of solvent is - introduced through the conduit 38 and then this conduit is closed., Now steam is introduced into the heating jacket 4 through the conduit 39 and tube 43 and at the same time the driving motor 9 is started to impart oscillating movement to the vessel. The pump 40 is also started with the valves 49, 50 and 51 open and the valve 52 closed, so that solvent is drawn from the compartments 27 and 28 and delivered into the main compartment 32 of the vessel. Owing to the oscillating movement of the rake bars 45, a thorough mixture of the contents of the vessel is effected which acts to accelerate the extraction process. When during the extraction process the filtering elements become 
However, Bohm does not disclose wherein the storage vessel is in electrical communication with the computer processor; (ii) an extraction chamber concentrically contained within the pressure vessel; (iii) a perforated drum configured to rotate about a principal axis of the perforated drum, wherein the perforated drum is substantially cylindrical in shape, and wherein the perforated drum is concentrically contained within the extraction chamber; (e) a spray evaporation loop system in electrical communication with the computer processor and configured to receive a solute from the dynamic extraction vessel, the spray evaporation loop system comprising: (i) an injection nozzle, the injection nozzle comprising an injection nozzle inlet connected to the first dynamic extraction vessel outlet; and (ii) a cyclonic separator in electrical communication with the computer processor.
McGinness (US 5,384,051) discloses a system for extracting an organic compound from a natural source (apparatus for sustaining oxidation reaction to 
However, McGinness does not disclose wherein the storage vessel is in electrical communication with the computer processor; (ii) an extraction chamber concentrically contained within the pressure vessel; (iii) a perforated drum configured to rotate about a principal axis of the perforated drum, wherein the perforated drum is substantially cylindrical in shape, and wherein the perforated drum is concentrically contained within the extraction chamber; (iv) a drum rotator; (e) a spray evaporation loop system in electrical communication with the computer processor and configured to receive a solute from the dynamic extraction vessel, the spray evaporation loop system comprising: (i) an injection nozzle, the injection nozzle comprising an injection nozzle inlet connected to the first dynamic extraction vessel outlet; and (ii) a cyclonic separator in electrical communication with the computer processor.
Mraz (US 2010/0116267) discloses a method for extracting an organic compound from a natural source (extract compound from biomass; abstract), the method comprising; combining in a dynamic extraction vessel (biomass treatment device 70 (pressure vessel) under pressure of steam with treatment vessel 72 (extraction vessel) for extraction at biomass; (figure 9 & [0039]), wherein the dynamic extraction vessel comprises: a pressure vessel (biomass treatment device 70 (pressure (pressure vessel) under pressure of stream with treatment vessel 72 (extraction vessel) for extraction of biomass within it, in concentric manner as observed from figure (figure 9 & [0039]); a first dynamic extraction vessel outlet (biomass outlet from processing chamber; abstract); and a natural source receptacle configured to receive the natural source (batches of feedstock from bin ( [0019]).
However, Mraz does not disclose the system comprising: (b) a storage vessel configured to store an extraction gas, the storage vessel comprising a storage vessel outlet, wherein the storage vessel is in electrical communication with the computer processor; (c) a valve in electrical communication with the computer processor, the valve comprising a valve inlet and a valve outlet, wherein the valve inlet connects to the storage vessel outlet; the dynamic extraction vessel comprising: (i) a pressure vessel; (ii) an extraction chamber concentrically contained within the pressure vessel; (iii) a perforated drum configured to rotate about a principal axis of the perforated drum, wherein the perforated drum is substantially cylindrical in shape, and wherein the perforated drum is concentrically contained within the extraction chamber; (iv) a drum rotator; (v) a first dynamic extraction vessel inlet connected to the valve outlet; (vi) a first dynamic extraction vessel outlet; and (e) a spray evaporation loop system in electrical communication with the computer processor and configured to receive a solute from the dynamic extraction vessel, the spray evaporation loop system comprising: (i) an injection nozzle, the injection nozzle comprising an injection nozzle inlet connected to the first dynamic extraction vessel outlet; (ii) a cyclonic separator in electrical communication with the computer 
	The references taken solely or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would not be permissible and not provide any advantages of the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622